18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24                    Main Document
                                                  Pg 1 of 18
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                   Debtors.1                                     :      (Jointly Administered)
 ----------------------------------------------------------------x

                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                       FOR HEARING ON DECEMBER 13, 2019 AT 10:00 A.M.

 Location of Hearing:           United States Bankruptcy Court for the Southern District of New York,
                                before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                                300 Quarropas Street, White Plains, New York 10601


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.). (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24            Main Document
                                                  Pg 2 of 18
 I.        CONTESTED MATTERS:

          1.        Motion of Debtors to Compel Turnover of Estate Property [ECF No. 6084]

                    Response Deadline:      December 6, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Objection of Transform Holdco LLC [ECF No. 6150]

                    Related Documents:

                                B.   Declaration of Jennifer Brooks Crozier in Support
                                     [ECF No. 6085]

                    Status: This matter is going forward on a contested basis.

          2.        Fourth Plan Supplement in Connection with Modified Second Amended Joint
                    Chapter 11 Plan of Sears Holdings Corporation and Its Affiliated Debtors [ECF
                    No. 5335]

                    Response Deadline:      October 28, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Objection of Orient Craft limited, et al. [ECF No. 5517]

                                B.   Joinder by Winners Industry Co., Ltd [ECF No. 6009]

                    Related Documents:

                                C.   Joint Response of the Debtors and the Official Committee of
                                     Unsecured Creditors [ECF No. 6176]

                                D.   Joint Response of the Debtors and the Official Committee of
                                     Unsecured Creditors [ECF No. 6189]

                    Status: This matter is going forward on a contested basis.

 II.      ADVERSAY PROCEEDING:

          3.        Sayville Menlo LLC v. Transform Holdco LLC [Adversary Proceeding Case
                    No. 19-08286]

                    Motion to Dismiss

                    Related Documents:

                                A.   Complaint [ECF No. 1]


                                                      2
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24         Main Document
                                                  Pg 3 of 18
                                B.   Summons [ECF No. 2]

                                C.   Motion to Dismiss [ECF No. 4]

                                D.   Declaration of Kimberly Black in Support [ECF No. 5]

                                E.   Memorandum of Law in Support of Motion to Dismiss
                                     [ECF No. 6]

                                F.   Stipulation and Scheduling Order [ECF No. 8]

                                G.   Amended Complaint [ECF No. 10]

                                H.   Stipulation and Scheduling Order [ECF No. 11]

                                I.   Stipulation and Scheduling Order Concerning the Amended [ECF
                                     No. 13]

                                J.   Defendant’s Motion to Dismiss Amended Complaint with
                                     Prejudice Pursuant to Fed. R. Civ. P. 12(b)(6) [ECF No. 14]

                                K.   Defendant’s Memorandum of Law in Support of Motion to
                                     Dismiss Amended Complaint with Prejudice Pursuant to Fed. R.
                                     Civ. P. 12(b)(6) [ECF No. 15]

                                L.   Plaintiff’s Memorandum of Law in Opposition to Defendant
                                     Tranform Operating Stores, LLC’ Motion to Dismiss [ECF
                                     No. 17]

                                M.   Defendant’s Reply in Further Support of Motion to Dismiss
                                     Amended Complaint with Prejudice Pursuant to Fed. R. Civ. P.
                                     12(b)(6) [ECF No. 18]

                    Status: This matter is going forward.

 III.     ADJOURNED MATTERS:

          4.        Motion of Debtors for Entry of an Order Extending the Automatic Stay to Certain
                    Non-Debtor Parties [ECF No. 924]

                    Response Deadline:      November 13, 2018 at 4:00 p.m.

                    Responses Filed:

                                A.   Response of Sante Marcoccia [ECF No. 1194]

                    Related Documents:



                                                      3
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24         Main Document
                                                  Pg 4 of 18
                                B.   Debtors’ Reply [ECF No. 1296]

                                C.   Karen Smith’s Supplemental Authority for Objections [ECF No.
                                     1335]

                                D.   Order Extending the Automatic Stay to Certain Non-Debtor Parties
                                     [ECF No. 1528]

                                E.   Debtors’ Reply to Smith Objection [ECF No. 1550]

                                F.   Karen Smiths’ Second Supplemental Authority for Objections
                                     [ECF No. 1559]

                                G.   Notice of Extension of the Automatic Stay to Supplemental Parties
                                     and Supplemental Actions [ECF No. 2754]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          5.        Mario Aliano’s Motion for Relief from Automatic Stay to Allow Civil Litigation
                    on Appeal to Proceed [ECF No. 987]

                    Responses Filed:

                                A.   Debtors’ Omnibus Objection [ECF No. 3149]

                                B.   Reply to Motion for Relief from Automatic Stay to Allow Civil
                                     Litigation on Appeal to Proceed [ECF No. 3230]

                    Related Documents: None.

                    Status: This matter has been adjourned pending to a date to be determined.

          6.        Motion of Anthony Scullari for Relief from the Automatic Stay [ECF No. 1112]

                    Response Deadline:      November 13, 2018 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Document:

                                A.   Affirmation of Anthony Scullari [ECF No. 1114]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          7.        Motion of 233 S. Wacker, LLC for Allowance and Payment of Administrative
                    Expense Claim [ECF No. 5792]

                    Response Deadline:      November 18, 2019 at 4:00 p.m.


                                                      4
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24        Main Document
                                                  Pg 5 of 18


                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          8.        Motion to Reconsider FRCP 60 or FRBP 3008 Order Granting Debtors' Tenth
                    Omnibus Objection to Proofs of Claim (related document(s)6076) filed by Joseph
                    E. Sarachek on behalf of Fuzhou Fushan Pneumatic Co., Ltd.[ECF No. 6090]

                    Response Deadline:      December 10, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          9.        Motion to Reconsider FRCP 60 or FRBP 3008 of Superb International Co., Ltd.
                    [ECF No. 6114]

                    Response Deadline:      December 10, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents:

                                A.   Motion to Reconsider FRCP 60 or FRBP 3008 of Superb
                                     International Co., Ltd. [ECF No. 6112]

                                B.   Motion to Reconsider FRCP 60 or FRBP 3008 of Superb
                                     International Co., Ltd. [ECF No. 6113]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          10.       Motion of Certain Utility Companies to Determine Adequate Assurance of
                    Payment Pursuant to Section 366(c) of the Bankruptcy Code [ECF No. 1395]

                    Response Deadline:      January 11, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Debtors’ Objection [ECF No. 2451]

                                B.   Reply of Certain Utility Companies to Debtors’ Objection [ECF
                                     No. 2830]



                                                      5
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24        Main Document
                                                  Pg 6 of 18
                    Related Documents:

                                C.   Joinder of Jackson EMC [ECF No. 1533]

                                D.   Declaration of Sherry R. Ward in Support [ECF No. 2433]

                                E.   Declaration of Wanda Shirley in Support [ECF No. 2434]

                                F.   Declaration of Enobong Enyenihi in Support [ECF No. 2436]

                                G.   Declaration of Karen Palmieri in Support [ECF No. 2438]

                                H.   Declaration of Walt Larnerd in Support [ECF No. 2440]

                                I.   Declaration of Lisa R. Holland in Support [ECF No. 2441]

                                J.   Declaration of Aldo Rojas in Support [ECF No. 2442]

                                K.   Declaration of Marrissa Hinton in Support [ECF No. 2444]

                                L.   Declaration of Dwight C. Snowden in Support [ECF No. 2447]

                                M.   Declaration of Jennifer Davy in Support [ECF No. 2458]

                                N.   Declaration of Emory L. Roberts Jr. in Support [ECF No. 2459]

                                O.   Declaration of Louise Williams in Support [ECF No. 2460]

                                P.   Declaration of Dora Hargrove in Support [ECF No. 2461]

                                Q.   Declaration of Carlandra Edwards in Support [ECF No. 2462]

                                R.   Declaration of Brent Cochran in Support [ECF No. 2463]

                                S.   Declaration of Stephanie Lemmond in Support [ECF No. 2467]

                                T.   Declaration of Jennifer Woehrle in Support [ECF No. 2484]

                                U.   Declaration of Michael W. Franklin in Support [ECF No. 2490]

                                V.   Declaration of Vincent Albanito in Support [EF No. 2500]

                                W.   Declaration of Gerald Houck in Support [ECF No. 2501]

                                X.   Declaration of Vicki Piazza in Support [ECF No. 2515]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.



                                                      6
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192    Filed 12/12/19 Entered 12/12/19 17:05:24          Main Document
                                               Pg 7 of 18
          11.       Application of National Grid Pursuant to Section 7 of the Order (I) Approving
                    Debtors’ Proposed Form of Adequate Assurance of Payment to Utility Providers,
                    (II) Establishing Procedures for Determining Adequate Assurance of Payment for
                    Future Utility Services, and (III) Prohibiting Utility Providers from Altering,
                    Refusing, or Discontinuing Utility Service [Docket No. 461] for Payment from
                    the Adequate Assurance Account [ECF No. 3238]

                    Response Deadline:    December 6, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          12.       Application of Commonwealth Edison Company Pursuant to Section 7 of the
                    Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of Payment
                    to Utility Providers, (II) Establishing Procedures for Determining Adequate
                    Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
                    Providers from Altering, Refusing, or Discontinuing Utility Service [Docket No.
                    461] for Payment from the Adequate Assurance Account [ECF No. 3423]

                    Response Deadline:    December 6, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          13.       Application of Metropolitan Edison Company, Jersey Central Power & Light
                    Company, Ohio Edison Company, the Cleveland Electric Illuminating Company,
                    Toledo Edison Company and Pennsylvania Electric Company Pursuant to Section
                    7 of the Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                    Payment to Utility Providers, (II) Establishing Procedures for Determining
                    Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting
                    Utility Providers from Alternating, Refusing, or Discontinuing Utility Service
                    [Docket No. 461] for Payment from the Adequate Assurance Account
                    [ECF No. 3480]

                    Response Deadline:    December 6, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.



                                                    7
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24         Main Document
                                                  Pg 8 of 18
          14.       Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied Claims)
                    [ECF No. 4775]

                    Response Deadline:      August 27, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response of Schumacher Electric Corporation in Opposition to
                                     Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied
                                     Claims)[ECF No. 4952]

                                B.   Response of Johnson Controls, Inc. to Debtors’ First Omnibus
                                     Objection to Claims [ECF No. 4983]

                                C.   Brief in Support of the Response of WiniaDaeWoo Electronics
                                     America, Inc. to Debtors’ First Omnibus Objection to Proofs of
                                     Claim (Satisfied Claims) [ECF No. 4987]

                                D.   Response of A.O. Smith Corporation to Debtors’ First Omnibus
                                     Objection to Claims [ECF No. 4993]

                                E.   Amended Brief in Support of the Response of WiniaDaeWoo
                                     Electronics America, Inc. to Debtors’ First Omnibus Objection to
                                     Proofs of Claim (Satisfied Claims) [ECF No. 4996]

                                F.   Response of Whitebox Asymmetric Partners, LP, and Whitebox
                                     Multi-Strategy Partners, LP to Debtors’ First Omnibus Objection
                                     to Claims [ECF No. 4997]

                                G.   Limited Response and Reservation of Rights of Transform Holdco
                                     LLC to Debtors’ First Omnibus Objection to Proofs of Claim
                                     (Satisfied Claims) [ECF No. 4998]

                                H.   Shaw Industries, Inc.’s Opposition Regarding Debtors’ First
                                     Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                                     No. 5156]

                                I.   Response of Haier US Appliance Solutions, Inc. d/b/a GE
                                     Appliances to Debtors’ First Omnibus Objection to Proofs of
                                     Claim [ECF No. 5194]

                                J.   Hain Capital Investors Master Fund Ltd.’s Response to the First
                                     Omnibus Objection to Proofs of Claims (D.E. # 4775)
                                     [ECF No. 5313]

                    Related Documents:

                                K.   Declaration of Jay (Junghan) Kim in Support of the Response of


                                                      8
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24         Main Document
                                                  Pg 9 of 18
                                     WiniaDaeWoo Electronics America, Inc. to Debtors’ First
                                     Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                                     No. 4989]

                                L.   Supplemental Authority in Support of Amended Brief in Support
                                     of the Response of Winiadaewoo to Debtors’ First Omnibus
                                     Objection to Proofs of Claim (Satisfied Claims) [ECF No. 5347]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          15.       Debtors’ Second Omnibus Objection to Proofs of Claim (Reclassification as
                    General Unsecured Claims) [ECF No. 4776]

                    Response Deadline:      August 27, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Claimants Response to Omnibus Objection [ECF No. 4814]

                                B.   Response of VM Innovations to Second Omnibus Objection to
                                     Proofs of Claim [ECF No. 4986]

                                C.   Objection by Suzanne Jewelers [ECF No. 4994]

                                D.   Response of ShopChimney.com Inc. to Second Omnibus Objection
                                     to Proofs of Claim [ECF No. 5003]

                                E.   Response of VIR Ventures, Inc. to Second Omnibus Objection to
                                     Proofs of Claim [ECF No. 5056]

                                F.   Response of Sky Billiards, Inc. D/B/A Best Choice Products in
                                     Opposition to Debtors’ Second Omnibus Objection [ECF No.
                                     5421]

                                G.   Responses by Stolaas Company in Opposition to Debtors’ Second
                                     Omnibus Objection to Proofs of Claim [ECF No. 5524]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          16.       Debtors’ Third Omnibus Objection to Proofs of Claim (Duplicate Claims)
                    [ECF No. 4914]

                    Response Deadline:      September 19, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                                                      9
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24        Main Document
                                                  Pg 10 of 18


                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          17.       Debtors’ Fourth Omnibus Objection to Proofs of Claim (Amended and
                    Superseded Claims) [ECF No. 5030]

                    Response Deadline:      October 9, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Response of AMW Vietnam Co. Ltd. to Debtors’ Fourth Omnibus
                                     Objection to Proofs of Claim [ECF No. 5187]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          18.       Debtors’ Fifth Omnibus Objection to Proofs of Claim (Reclassification as General
                    Unsecured Claims [ECF No. 5031]

                    Response Deadline:      October 9, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response to Debtors’ Fifth Omnibus Objection to Proofs of Claim
                                     (Reclassification as General Unsecured Claims) [ECF No. 5182]

                                B.   Response to Debtors’ Fifth Omnibus Objection to Proofs of Claim
                                     (Reclassification as General Unsecured Claims) [Dkt. 5031] as to
                                     the Chamberlain Group, Inc. [ECF No. 5184]

                                C.   Objection of CalAmp Wireless Networks Corporation to Motion of
                                     Debtors’ Fifth Omnibus Objection to Proofs of Claim [ECF No.
                                     5186]

                                D.   Response of John W. Owen III to Debtors’ Fifth Omnibus
                                     Objection to Proof of Claim [ECF No. 5197]

                                E.   Response of Scott Aikins to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5198]

                                F.   Response of Jesse Lopez to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5200]

                                G.   Response of Cory Taylor to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5201]

                                H.   Response of Joel Pucely to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5202]

                                                     10
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24        Main Document
                                                  Pg 11 of 18


                                I.   Pepperidge Farm’s Response to Debtors’ Fifth Omnibus Objection
                                     to Proof of Claims [ECF No. 5323]

                                J.   Red Bull Distribution Company Inc.’s Reply to Debtors’ Objection
                                     [ECF No. 5415]

                                K.   Declaration of Ramona Reinhardt [ECF No. 5438]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          19.       Debtors’ Sixth Omnibus Objection to Proofs of Claim (Satisfied Claims)
                    [ECF No. 5075]

                    Response Deadline:      September 26, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response by Microsoft to Debtors’ Sixth Omnibus Objection to
                                     Proofs of Claim (Satisfied Claims) [ECF No. 5196]

                                B.   Limited Response and Reservation of Rights of Transform
                                     Holdco LLC to Debtors’ Sixth Omnibus Objection to Proofs of
                                     Claim [ECF No. 5240]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          20.       Debtors’ Seventh Omnibus Objection to Proofs of Claim (Amended and
                    Superseded Claim [ECF No. 5100]

                    Response Deadline:      September 30, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response of Elizabeth Rogal Regarding Claim No. 10430 [ECF
                                     No. 5244]

                                B.   Objection of Martha Salazar [ECF No. 5259]

                                C.   Objection of Antonio Romo [ECF No. 5260]

                                D.   Objection of Cheryl Romanchuk [ECF No. 5276]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.



                                                     11
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24        Main Document
                                                  Pg 12 of 18
          21.       Debtors’ Eighth Omnibus Objection to Proofs of Claim (Duplicate Claims)
                    [ECF No. 5101]

                    Response Deadline:      September 30, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response of David Tomczak to Debtors’ Eighth Omnibus
                                     Objection to Proof of Claim [ECF No. 5203]

                                B.   Infiiloom’s Response to Debtors’ Eighth Omnibus Objection to
                                     Proofs of Claims [ECF No. 5262]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          22.       Debtors’ Ninth Omnibus Objection to Proofs of Claim (Reclassification as
                    General Unsecured Claims) [ECF No. 5236]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Robert J. Clancey, Ltd. Response to Debtors’ Ninth Omnibus
                                     Objection to Proofs of Claim [ECF No. 5367]

                                B.   NorCell, Inc.’s Response to Debtors’ Ninth Omnibus Objection
                                     to Proofs of Claim [ECF No. 5373]

                                C.   McLane Company Inc. Response to Debtors’ Ninth Omnibus
                                     Objection to Proofs of Claim [ECF No. 5374]

                                D.   Robert J. Clancy, Ltd.’s Response to Debtors’ Ninth Omnibus
                                     Objection to Proofs of Claim [ECF No. 5375]

                                E.   Eric Jay LTD.’s Opposition to Debtor’s Ninth Omnibus
                                     Objection [ECF No. 5498]

                                F.   Eric Jay LTD.’s Opposition to Debtor’s Ninth Omnibus
                                     Objection [ECF No. 5508]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          23.       Debtors’ Tenth Omnibus Objection to Proofs of Claim (To Reclassify Claims)
                    [ECF No. 5237]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.




                                                     12
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24         Main Document
                                                  Pg 13 of 18
                    Responses Filed:

                                A.   Allure Home Creations Co. Inc., Response to Debtors’ Tenth
                                     Omnibus Objection to Proofs of Claim [ECF No. 5392]

                                B.   Infiiloom India Private Limited’s Response to Debtors’ Tenth
                                     Omnibus Objection to Proofs of Claim [ECF No. 5394]

                                C.   Winners Industry Company, Ltd. Response in Opposition to
                                     Debtors’ Tenth Omnibus Objection to Proofs of Claim [ECF No.
                                     5400]

                                D.   Arca Industrial (NJ), Inc. Response to Debtors’ Tenth Omnibus
                                     Objection to Proofs of Claim [ECF No. 5476]

                                E.   Hain Capital Investors Master Fund, Ltd. Reply to Debtors’
                                     Tenth Omnibus Objection to Proofs of Claim [ECF No. 5480]

                                F.   BST International Fashion Ltd.’s Response to Debtors’ Tenth
                                     Omnibus Objection to Proofs of Claim [ECF No. 5481]

                                G.   Response of E-Land Apparel Ltd and Thanh Cong Textile
                                     Garment Investment Trading Joint Stock Company to the
                                     Debtor’s Tenth Omnibus Objection to Proof of Claim
                                     [ECF No. 5485]

                                H.   Weihai Lianqiao International Coo. Group Co., Ltd Reply to
                                     Debtors’ Tenth Omnibus Objection to Proofs of Claim
                                     [ECF No. 5488]

                                I.   Response of Mien Co., Ltd., A&A (HK) Industrial Limited,
                                     Esjay International Private Limited, Shanghai Fochier
                                     International Trade Co., and Vogue Tex (Pvt) Ltd. in Opposition
                                     to the Debtors’ Tenth Omnibus Objection to Proofs of Claim
                                     [ECF No. 5494]

                                J.   Orient Craft Ltd. Opposition to Debtor’s Tenth Omnibus
                                     Objection [ECF No. 5496]

                                K.   Orient Craft Ltd. Opposition to Debtor’s Tenth Omnibus
                                     Objection [ECF No. 5497]

                                L.   Clement Cheng Response to Debtor’s Tenth Omnibus Objection
                                     [ECF No. 5520]

                                M.   Bradford Capital Holdings, LP. Limited Response to Debtor’s
                                     Tenth Omnibus Objection [ECF No. 5543]

                                N.   Giza Spinning and Weaving Co. Response in Opposition to
                                     Debtors’ Tenth Omnibus Objection [ECF No. 5565]

                                O.   Limited Statement of Icon Health & Fitness, Inc. [ECF No.
                                     6014]




                                                      13
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24          Main Document
                                                  Pg 14 of 18
                                P.   Response of Superb International Co., Ltd. in Opposition to
                                     Debtors’ Tenth Omnibus Objection to Proofs of Claim (To
                                     Reclassify Claims) [ECF No. 6094]

                                Q.   Response of Superb International Co., Ltd. [ECF No. 6098]

                    Related Documents:

                                R.   Declaration of Howard Yuan in Support of Response [ECF No.
                                     6095]

                                S.   Declaration of Howard Yuan in Support of Response [ECF No.
                                     6099]

                                T.   Declaration of David G. Tobias in Support of Response [ECF
                                     No. 6100]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          24.       Motion to Convert Chapter 11 Case to Chapter 7 of Mien Co. Ltd., Helen
                    Andrews, Strong Progress Garment Factory Company, Ltd., Samil Solutions,
                    Shanghai Fochier, Purcell Murray, A&A HK Industrial, Mingle Fashion Limited,
                    Mansheen Industries, Ltd. and AMW Vietnam Co. Ltd. filed by Joseph E.
                    Sarachek on behalf of A&A HK Industrial, AMW Vietnam Co. Ltd., Helen
                    Andrews Inc., Mansheen Industries, Ltd., Mien Co., Ltd., Mingle Fashion
                    Limited, Purcell Murray, Samil Solutions, Shanghai Fochier, Strong Progress
                    Garment Factory Company LTD [ECF No. 5161]

                    Response Deadline:      November 13, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Joinder of Tannor Capital Advisors LLC [ECF No. 5204]

                                B.   Joinder of Serta Simmons Bedding, LLC [ECF No. 5250]

                                C.   Joinder of EPI Printers, Inc. [ECF No. 5271]

                                D.   Joinder of Twentieth Century Fox Home Entertainment LLC
                                     [ECF No. 5302]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          25.       Motion of Mien Co. Ltd., Helen Andrews, Strong Progress Garment Factory
                    Company, Ltd, Samil Solutions, Shanghai Fochier, Purcell Murray, A&A Hk
                    Industrial, Mingle Fashion, Mansheen Industries, Ltd. and AMW Vietnam Co.
                    Ltd. to Assign Matter to Mediation [ECF No. 5178]

                    Response Deadline:      November 13, 2019 at 4:00 p.m.


                                                      14
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24         Main Document
                                                  Pg 15 of 18
                    Response Filed:

                                A.   Joinder of Tannor Capital Advisors LLC [ECF No. 5217]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          26.       Motion for Mediation filed by Joseph E. Sarachek on behalf of A&A HK
                    Industrial, AMW Vietnam Co. Ltd., Helen Andrews Inc., Mansheen Industries,
                    Ltd., Mien Co., Ltd., Mingle Fashion Limited, Purcell Murray, Samil Solutions,
                    Shanghai Fochier, Strong Progress Garment Factory Company LTD
                    [ECF No. 5241]

                    Response Deadline:     November 13, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          27.       Motion of Abel Santiago for Relief from the Automatic Stay [ECF No. 4640]

                    Response Deadline:     November 13, 2018 at 4:00 p.m.

                    Response Filed:

                                A.   Fourth Omnibus Objection of Debtors [ECF No. 6006]

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          28.       Motion of Kathleen Kime to Deem Proofs of Claim as Timely Filed and for Relief
                    from the Automatic Stay [ECF No. 4945]

                    Response Deadline:     November 13, 2018 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined pending the
                    approval of a proposed stipulation resolving this matter filed with the Court (ECF
                    No. 6145).




                                                    15
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24       Main Document
                                                  Pg 16 of 18
          29.       Motion of Angela Kelly and Janyce L. Mackenzie for Relief from the Automatic
                    Stay to Permit Them to Continue to Prosecute a Personal Injury Action Against
                    Sears, Roebuck & Co. in King County Superior Court in the State of Washington,
                    and to Liquidate Their Claims in Such Action [ECF No. 4064]

                    Response Deadline:     November 13, 2018 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

          30.       Second Supplemental Memorandum of Law in Support of Transform Holdco
                    LLC’s Adversary Complaint [ECF No. 5796]

                    Response Filed:

                                A.   Debtors’ Opposition to Transform Holdco LLC’s Second
                                     Supplemental Memorandum of Law in Support of Its Adversary
                                     Complaint [ECF No. 6079]

                    Related Documents:

                                B.   Transform’s Supplemental Memorandum of Law in Support of
                                     Transform Holdco LLC’s Adversary Complaint [ECF No. 4767]

                                C.   Debtors’ Supplemental Memorandum of Law in Support of
                                     Debtors' Brief in Opposition to Transform Holdco LLC's
                                     Adversary Complaint and in Further Support of Debtors'
                                     Supplemental Motion to Enforce the Asset Purchase Agreement
                                     [ECF No. 4973]

                                D.   Reply Memorandum of Law in Further Support of Transform
                                     Holdco LLC's Adversary Complaint [ECF No. 5085]

                                E.   Stipulation and Order Setting Briefing Schedule for Debtors'
                                     Supplemental Motion to Enforce the Asset Purchase Agreement
                                     and Adversary Proceeding of Transform Holdco LLC Regarding
                                     the Asset Purchase Agreement [ECF No. 5536]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.




                                                     16
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24        Main Document
                                                  Pg 17 of 18
          31.       Motion to Approve Motion of Relator Carl Ireland, Administrator of the Estate of
                    James Garbe, for an Order (I) Determining the Value of Relator’s Collateral as of
                    the Sale of Such Collateral; (II) Determining the Amount of Any Diminution in
                    the Amount of the Sales Proceeds Allocable to Such Collateral After the Sale;
                    (III) Directing Payment of Relator's Secured and Superpriority Administrative
                    Claims; and (IV) Granting Related Relief [ECF No. 4931]

                    Status: This matter has been adjourned to January 28, 2019 at 10:00 a.m.

 IV.      WITHDRAWN MATTERS:

          32.       Application of Northern Indiana Public Service Company LLC for Payment From
                    the Adequate Assurance Account Pursuant to Section 7 of the Order (I)
                    Approving Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
                    Providers, (II) Establishing Procedures for Determining Adequate Assurance of
                    Payment for Future Utility Services, and (III) Prohibiting Utility Providers from
                    Altering, Refusing, or Discontinuing Utility Service [ECF No. 4995]

                    Response Deadline:      November 13, 2018 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Document:

                                A.   Notice of Withdrawal [ECF No. 6144]

                    Status: This matter has been withdrawn.




                                                      17
 WEIL:\97288203\11\73217.0004
18-23538-rdd          Doc 6192       Filed 12/12/19 Entered 12/12/19 17:05:24    Main Document
                                                  Pg 18 of 18
          33.       Motion for Payment of Administrative Expenses for Vorys, Sater, Seymour and
                    Pease LLP [ECF No. 6018]

                    Response Deadline:      December 6, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Document:

                                A.   Notice of Withdrawal [ECF No. 6143]

                    Status: This matter has been withdrawn.


 Dated: December 12, 2019
        New York, New York
                                                /s/ Sunny Singh
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Ray C. Schrock, P.C.
                                                Jacqueline Marcus
                                                Garrett A. Fail
                                                Sunny Singh

                                                Attorneys for Debtors and
                                                Debtors in Possession




                                                      18
 WEIL:\97288203\11\73217.0004
